NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANNA AKOPIAN, AKA Anoush Patrikian,             No.    16-72454

                Petitioner,                     Agency No. A095-716-867

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2019**
                              Pasadena, California

Before: WARDLAW, BERZON, and BADE, Circuit Judges.

      Anna Akopian, a native and citizen of Georgia, petitions for review of a

Board of Immigration Appeals (BIA) order denying her motion to reopen removal

proceedings as untimely and unexcused by changed country conditions. We have

jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010), and we deny the petition.

      1. The BIA did not abuse its discretion by denying Akopian’s motion to

reopen because it was untimely. See 8 U.S.C. § 1229a(c)(7)(C)(i). Akopian

presented insufficient evidence of qualitatively changed country conditions to fall

within the exception, 8 U.S.C. § 1229a(c)(7)(C)(ii). At the time of Akopian’s

previous hearing in 2010, there was a strong social stigma against homosexuals in

Georgia, same-sex couples had no right to marry, and there were reports of

violence against the LGBTQ community. The BIA did not abuse its discretion in

concluding that Akopian’s newly submitted evidence of the acquittal of those who

incited violence at a gay-rights rally, the proposal of a constitutional amendment to

preclude same-sex marriage, and ongoing hostility towards the LGBTQ

community is not qualitatively different from the evidence presented at her initial

asylum hearing. Najmabadi, 597 F.3d at 987.

      2. Akopian also claims that the BIA violated her due process rights by taking

administrative notice of the U.S. Department of State’s 2015 Country Report on

Human Rights Conditions in Georgia without giving her notice and an opportunity

to respond. Because the 2015 Country Report contained information similar to that

proffered by Akopian, there were no “controversial” or “individualized” facts

requiring notice and an opportunity to respond. Getachew v. I.N.S., 25 F.3d 841,


                                          2
846 (9th Cir. 1994). Moreover, Akopian has failed to demonstrate prejudice.

Circu v. Gonzales, 450 F.3d 990, 995 & n.3 (9th Cir. 2006) (en banc).

      PETITION FOR REVIEW DENIED.




                                        3